DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-15, 17-21 and 23 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including determining at least one executable application available on the media device based at least on GUI information of the GUI screen; and storing, in a first device, a mapping  of the at least one executable application to the media device; receiving an operation request to execute a particular determining, based on the mapping, which media device of the plurality of media devices contains the particular application, automatically navigating the GUI of the media device that contains the particular application; and transmitting a command to the GUI of the media device that contains the particular application to execute the particular application. Inter alia, independent claims 10 and 19 are allowable for similar reasons.
The closest prior art Chardon (USPPGPubN 20120274863) teaches if a live TV broadcast is paused by the user (such as by a digital video recorder (DVR)) via a command selection bar the UI may automatically highlight for activation the "Play" command icon, [0071], Figs. 2-3 and determining DVD, game and multiple web applications are available on the receiving media device and presented on the screen wherein all of the applications are executable, Figs. 2-5/items 240, 340, 440, 540, [0068], [0070], [0074]. None of the references of record alone or in combination disclose or suggest the underlined portion with the combination of limitations of the rest of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 19, 2021